          Case 1:21-cr-00117-TFH Document 16-9 Filed 04/01/21 Page 1 of 1



TO WHOM IT MAY CONCERN:

My name is Darlene Humphries and I am Alex Harkrider’s aunt. I’ve known Alex since his birth. He’s
always been loving, funny and sweet!!
In spite of not having the opportunity to be raised by a loving Dad or any other Father figure it’s amazing
how wonderful he’s grown up to be!!
He has a huge loving heart for family, friends, those in need and animals. I truly believe he doesn’t
discriminate and finds the best in everyone he knows or meets.
I was extremely impressed with Alex at Thanksgiving this past year, he cooked a huge Thanksgiving
meal for his family and some of his friends. I’m so thankful to have been a part of it.
My son is 19 years old and Alex was his hero in elementary school. The school proudly displayed Alex’s
picture for serving our country. My son still loves to hear about his tours and all it entailed. He has also
influenced my son to be a rescuer too!

Alex loves his country too and that’s why he enlisted in the Marines for 4 years. He served in Afghanistan
and Iraq. I know it was extremely hard for him and he has had to cope with PTSD.
But his heart led him to join Rescue the Universe where he has cared for many people after
disasters. He has helped with high water issues, cleaned debris, passed out water and helped with repair
damage. He has even helped with the elderly in Louisiana.
His compassion is amazing! I’m extremely proud of him and love him dearly.
